Citation Nr: 1718151	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for low back strain with degenerative disc disease and sacroiliac joint osteoarthritis (a back disability) in excess of 20 percent prior to November 29, 2013, in excess of 40 percent from November 29, 2013 to December 12, 2015, and in excess of 20 percent from December 12, 2015, forward.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 2003 to September 2004.  The Veteran had additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In December 2014, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file in VBMS.

In September 2015, the Board remanded this matter (an increased rating for a back disability) to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the September 2015 Board Remand is included in the Duties to Notify and Assist section below.

In the September 2015 decision, the Board also remanded the issues of an increased rating for degenerative joint disease of the right knee, service connection for a left shoulder disability, and whether new and material evidence has been received to reopen the claim of service connection for right inguinal hernia residuals and a right ankle disability.  Pursuant to the September 2015 Board Remand, the Veteran was issued a Statement of the Case in March 2016 as to the issues of an increased rating for degenerative joint disease of the right knee, service connection for a left shoulder disability, and whether new and material evidence has been received to reopen the claim of service connection for right inguinal hernia residuals and a right ankle disability.  The Veteran did not perfect the appeals with a timely Substantive Appeal for an increased rating for degenerative joint disease of the right knee, service connection for a left shoulder disability, and whether new and material evidence has been received to reopen the claim of service connection for right inguinal hernia residuals and a right ankle disability; therefore, these issues are not in appellate status and are not before the Board.  


FINDINGS OF FACT

1.  For the increased rating periods on appeal from November 16, 2009 to November 29, 2013, and from December 12, 2015, forward, the back disability has not been manifested by ankylosis, limitation of flexion to 30 degrees or less, or incapacitating episodes requiring physician-ordered bed rest having a total duration of at least 4 weeks during a 12 month period.

2.  For the increased rating period on appeal from November 29, 2013 to December 12, 2015, the back disability has not manifested in the thoracolumbar spine or the entire spine fixed in flexion or extension (unfavorable ankylosis), or incapacitating episodes.

3.  The service-connected disabilities, either individually or collectively, are not sufficiently incapacitating so as to prevent the Veteran from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for a back disability are not met or approximated from November 16, 2009 to November 29, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for an increased rating in excess of 40 percent for a back disability are not met or approximated from November 29, 2013 to December 12, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

3.  The criteria for an increased rating in excess of 20 percent for a back disability are not met or approximated from December 12, 2015, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

4.  The criteria for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's appeal decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In this regard, in the September 2015 Board Remand, the AOJ was instructed to obtain the Veteran's current VA treatment records and to afford the Veteran a new VA examination to assist in determining the nature and severity of the service-connected back disability.  Current VA treatment records are associated with the electronic file and the Veteran underwent a VA examination of the back in March 2016.  The March 2016 VA examination report was written after an interview with the Veteran and contains specific findings regarding the extent of the Veteran's back disability at the time of the examination; as such, the March 2016 VA examination, taken together with the June 2011 VA examination, is adequate for VA purposes.  See Stegall, 11 Vet. App. at 268; see also Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Accordingly, the Board finds that there is no duty to provide an additional examination or medical opinion regarding the appeal for a back disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as to the issue on appeal.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id. 

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes: Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2): (see also Plate V).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 5243 provides the following Notes: Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Increased Ratings for a Back Disability

The Veteran contends generally that the service-connected back disability symptoms and impairment more closely approximate the criteria for higher ratings than the staged disability ratings currently assigned during the appeal period.  The Veteran is in receipt of a 20 percent rating for a back disability for the appeal period from November 16, 2009 (the date VA received the Veteran's claim for an increased rating via a claim for a TDIU) to November 29, 2013, a 40 percent rating for the appeal period from November 29, 2013 to December 12, 2015, and a 20 percent rating from December 12, 2015, forward, creating "staged" increased disability ratings.  

From November 16, 2009 to November 29, 2013, and from December 12, 2015

After a review of all the evidence, lay and medical, the Board finds that, for the period on appeal from November 16, 2009 to November 29, 2013, and from December 12, 2015, forward, the service-connected back disability has not been manifested by ankylosis, limitation of flexion to 30 degrees or less, or incapacitating episodes requiring physician-ordered bed rest having a total duration of at least 4 weeks during a 12 month period.  The most relevant evidence are the June 2011 and March 2016 VA examination reports and various VA treatment records, which reflect that the back disability manifested by painful motion, and which include the Veteran's reports of back symptoms and functional impairment, including subjective muscle spasms.  

A June 2010 VA treatment record reveals that the Veteran's lumbar motion was full and that pain in the back was exacerbated by extension more than flexion.  The Veteran was afforded a VA examination in June 2011.  At that time, the Veteran reported subjective complaints of stiffness, spasms, and numbness.  He also reported difficulty walking and, during flare-ups, he reported experiencing functional impairment, which was described as incoordination.  

Upon physical examination, flexion of the thoracolumbar spine was measured at 
60 degrees without evidence of radiating pain on movement.  While there was tenderness of the low back, the VA examiner indicated that, objectively, muscle spasm was absent and there was no guarding of movement, no weakness, and no ankylosis of the thoracolumbar spine.  The June 2011 VA examiner was able to perform repetitive use testing, and there was no additional functional loss or range of motion loss.  

Turning to the period on appeal from December 12, 2015, forward, in a December 12, 2015 VA treatment record, flexion of the lumbar spine was measured at 
60 degrees.  Pursuant to the September 2015 Board Remand, the Veteran underwent another VA examination of the spine in March 2016.  There, the Veteran reported constant low back pain and flare-ups that were described as a throbbing to pinching pain.  

Consistent with the objective findings in the December 2015 VA treatment record, upon objective testing at the March 2016 VA examination, forward flexion was measured at 60 degrees with pain; however, the VA examiner indicated that, while pain was noted on examination, the pain did not result in or cause (additional) functional loss.  In addition, there was no evidence of pain with weight bearing.  The VA examiner was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or range of motion loss after three repetitions.  There was no ankylosis of the spine.  The March 2016 VA examiner opined that additional limitation due to flare-ups could not be determined without resorting to mere speculation and explained that the Veteran was not experiencing a flare-up at the time of examination.  The Board has considered the holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; but that a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  The Board concludes that the VA examiner who provided the March 2016 VA medical opinion regarding functional loss due to flare-ups sufficiently explained the reason for the inability to provide an opinion as to additional functional loss without resorting to speculation.  Also, in this regard, although passive range of motion was not specifically measured in either the June 2011 or March 2016 VA examination, it is reasonable to assume that assisted (passive) range of motion would be less limiting than active motion, and therefore, the failure to measure passive motion is harmless error.

The Board finds that the weight of the medical and lay evidence does not demonstrate that the criteria for a disability rating in excess of 20 percent for the service-connected back disability have been met or more nearly approximated for the rating period on appeal from November 16, 2009 to November 29, 2013, and from December 12, 2015, forward, as the back disability has not been manifested by ankylosis, limitation of forward flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.  Findings from the June 2011 and March 2016 VA examinations, and history and findings in the numerous VA treatment records reflecting treatment for back pain, as well as the Veteran's self-reported symptoms, are consistent with a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the back disability.  

Diagnostic Code 5237 warrants a 20 percent rating for forward flexion greater than 30 degrees, but not greater than 60 degrees.  In this case, as noted in the June 2010 VA treatment record, the Veteran's back disability manifested by full range of motion, at the June 2011 VA examination, forward flexion was measured to 
60 degrees without pain upon movement, the December 2015 VA treatment record revealed lumbar flexion at 60 degrees, and at the March 2016 VA examination, forward flexion was measured to 60 degrees, which are all greater than forward flexion of 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235 to 5243) (assigning a 20 percent rating, in pertinent part, for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees).  

A higher disability rating of 40 percent or higher for the back disability (for the appeal period from November 16, 2009 to November 29, 2013, and from December 12, 2015) would only be warranted for forward flexion more closely approximating 30 degrees or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, and/or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period, none of which is present during these appeal periods.  As discussed above, at the June 2011 and March 2016 VA examinations, no ankylosis was observed, and, at worst, forward flexion was limited at 60 degrees.  Next, the evidence of record during the appeal periods does not show the Veteran had any incapacitating episodes (a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) for at least 4 weeks during a 12 month period for any period.  

Additionally, the Board has considered whether there is additional functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca, 8 Vet. App. at 202.  Range of motion testing conducted throughout the course of this appeal period (from November 16, 2009 to November 29, 2013, and from December 12, 2015) regularly reflected that painful limitation of forward flexion was limited to, at worst, 60 degrees; this degree of functional impairment does not warrant a higher rating based on limitation of motion.

The Board has considered the Veteran's contentions of flare-ups (particularly, during the June 2011 and March 2016 VA examinations); however, even though the VA examiner at the March 2016 VA examination was unable to opine as to any additional loss of range of motion during a flare-up without resorting to mere speculation, having reviewed all the evidence of record, including the medical evidence and the Veteran's own lay statements, the Board finds that the evidence does not reflect that, during a flare-up of pain, flexion would be limited to 30 degrees or less to warrant a 40 percent disability rating for the back disability.  Even taking into account the evidence of record indicating that the Veteran experiences flare-ups, the evidence does not reflect that such flare-ups are so severe as to result in an additional loss of 30 degrees of forward flexion of the lumbar spine, which would be required for a finding that the Veteran was entitled to a disability rating of 40 percent for the back disability.  38 C.F.R. § 4.71a.  

The Board has considered the Veteran's complaints of functional impairment with respect to difficulty walking; this functional limitation has been considered under the rating criteria based on limitation of motion, to include as due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261; see also DeLuca at 202.  To alternatively consider this as evidence of pain throughout lumbar spine range of motion still does not warrant a rating in excess of 20 percent for the back disability, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, or the additional limitation of motion, caused by pain or the other DeLuca factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell, 25 Vet. App. at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  In this case, both the June 2011 and March 2016 VA examination reports show specific clinical findings that the Veteran had no ankylosis of the thoracolumbar spine.

Stated another way, the DeLuca factors go to additional loss of function caused by limitation of motion due to pain, etcetera; however, in this case, for the entire appeal period (from November 16, 2009 to November 29, 2013, and from December 12, 2015), even with consideration of pain, the limitation of motion is only limited to 60 degrees.  The Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell at 32.  As such, for the increased rating period on appeal from November 16, 2009 to November 29, 2013, and from December 12, 2015, forward, the Veteran is already receiving the appropriate compensation (20 percent) for the extent of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

Based on the above, the Board finds that the back disability has not been manifested by symptomatology or findings more nearly approximating the criteria for increased ratings excess of 20 percent under Diagnostic Code 5237 at any time during the increased rating periods on appeal from November 16, 2009 to November 29, 2013, and from December 12, 2015, forward.  The Board does not find evidence that the ratings assigned for the back disability should be higher for any other separate period based on the facts found during the increased rating appeal periods.  Instead, the evidence of record supports the conclusion that the Veteran is not entitled to additional compensation during any time within the periods on appeal.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  For these reasons, the Board finds that a preponderance of the evidence is against increased ratings in excess of 20 percent for the back disability from November 16, 2009 to November 29, 2013, and from December 12, 2015, forward.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

From November 29, 2013 to December 12, 2015

After review of the lay and medical evidence of record, the Board finds that the criteria for a rating in excess of 40 percent for the back disability have not been approximated or met from November 29, 2013 to December 12, 2015.  In a November 29, 2013 VA treatment record, flexion of the lumbar spine was measured at 30 degrees.  Flexion of the lumbar spine was again measured at 30 degrees in an April 2014 VA treatment record.  Neither the entire thoracolumbar spine nor the entire spine is fixed in flexion or extension as both the June 2011 and March 2016 VA examination reports indicate no ankylosis of the thoracolumbar spine.  Because the evidence shows no unfavorable ankylosis of the entire thoracolumbar spine, the criteria for a 50 percent schedular rating under the general rating formula for spine disabilities are not met or approximated for any period on appeal from November 29, 2013 to December 12, 2015.  Moreover, as service connection has not been established for a cervical spine disability, there is no legal possibility of establishing ankylosis of the entire spine for a 100 percent schedular disability rating.  See 38 C.F.R. § 4.14 (2016).

Regarding the two methods for rating the back disability (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), neither method is more advantageous to the Veteran.  Because the evidence does not show any physician-prescribed bed rest (i.e., incapacitating episodes) during the rating period, there is no increased rating in excess of 40 percent warranted under the rating method based on incapacitating episodes.  Because neither the entire thoracolumbar spine nor the entire spine was fixed in flexion or extension (i.e., unfavorable ankylosis) during the rating period, no increased rating in excess of 40 percent is warranted under the general rating formula for rating spine disabilities.  Regardless of the method for rating the back disability, the criteria for an increased rating in excess of 40 percent are not met or approximated for any period from November 29, 2013 to December 12, 2015.  38 C.F.R. §§ 4.3, 4.7.

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Upon review of all the evidence, lay and medical, the Board finds that the evidence of record does not demonstrate other neurologic manifestations of the back disability, such as bowel or bladder impairment.

As to a separate evaluation for lower extremity neurological impairment, based on the Veteran's back disability as manifested neurologically, the Board finds that the weight of the evidence is against a finding of objective neurological abnormality; therefore, a separate rating for neurologic abnormalities associated with the service-connected back disability is not warranted.  In a June 2010 VA treatment record, the Veteran denied numbness/tingling in the legs other than a small area of numbness at the right ankle.  The assessment, at that time, was possible right lumbar radiculopathy.  

During the June 2011 VA examination, the Veteran reported that pain travels to the right leg.  Upon objective testing, bilateral lower extremity peripheral pulses were all normal.  Sensory exam to pinprick/pain, touch, position, vibration, and temperature were intact bilaterally.  Reflexes of the knees and ankles were normal and the VA examiner indicated that peripheral nerve involvement was not evident during examination.

A September 2012 VA treatment record indicated that reflexes of the left patellar could not be obtained while the right patellar reflexes were normal.  The assessment was lumbar radiculopathy versus sciatica.

In a January 2013 VA treatment record, the Veteran's patellar reflexes were normal on the left and absent on the right.  The bilateral ankle reflexes were also absent.  The impression was "low back pain question lumbar radiculopathy L4 distribution, right side."

An April 2013 VA treatment record indicated that the Veteran was assessed with possible right L4 radiculopathy after complaints of discomfort and pain to the right thigh.  Pursuant to an electromyography in July 2013, the VA attending physician indicated that there are electrodiagnostic findings suggestive of a chronic right L5 lumbar motor radiculopathy.  However, the VA attending physician also indicated that there were no findings suggestive of acute or subacute denervation corresponding with the Veteran's more recent change/worsening in symptoms.

During the March 2016 VA examination, the Veteran reported having intermittent radiation of numbness from the upper thigh to the right knee about twice monthly.  Upon objective testing, the Veteran had normal reflexes, a normal sensory examination, and negative straight leg raising tests.  Based on the objective testing, the March 2016 VA examiner explicitly opined that, although the Veteran subjectively reported radicular symptoms of mild right lower extremity numbness,  there is no objective evidence of radiculopathy upon examination at either lower extremity.  Given the above, the Board finds that the weight of the evidence is against finding that there is objective evidence of a neurological abnormality (associated with the service-connected back disability) for the assignment of a separate compensable rating.

Neither the Veteran nor the representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

A TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.  Id.; see also Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

For the entire TDIU rating period (i.e., from November 16, 2009), the service-connected disabilities are headaches, rated at 50 percent; right hip limitation of abduction, adduction, and rotation, rated at 20 percent; a back disability, rated at 20 percent from November 16, 2009, at 40 percent from November 29, 2013, and at 20 percent from December 12, 2015; right hip limitation of extension, rated at 10 percent; right knee, rated at 10 percent; and hypertension, rated at 10 percent.  The combined schedular disability rating for all service-connected disabilities is 70 percent (from November 16, 2009) and 80 (from November 15, 2013).  As the Veteran has two or more service-connected disabilities, with one rated at 40 percent or greater (headaches at 50 percent) and a combined rating of 70 percent, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met for the rating period.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the service-connected disabilities are of sufficient severity so as to preclude substantially gainful employment for any period.  In a September 2008 VA psychology note, the Veteran reported that he has an electrical license and also has a license as a suspension technician.  At that time, the Veteran expressed a desire to open an automotive business, but did not have the money to start it.  The Veteran also complained that it was difficult to find work in Washington State, but lived there most of his adult life and indicated that he just thinks he has not found the right job.  After a comprehensive examination, the mental health professional indicated that there was no clear reason for the Veteran's homelessness and the Veteran has not worked consistently to make enough money to live comfortably at any point in his life.  The VA provider indicated that the Veteran may benefit from gaining stabilization in the Homeless program and utilizing his work skills more.  In this regard, the Board notes that the Veteran is not service-connected for any psychiatric disability.

In a July 2009 determination from the Social Security Administration, the Veteran was denied disability benefits on the basis that a period of disability could not be established due to insufficient evidence and the Veteran's failure to cooperate with providing medical evidence.  It was noted that the Veteran contended he was disabled due to migraines, a low back disability, ankle, hip, and brain injuries, depression, and high blood pressure.  Significantly, the Veteran is not service connected for an ankle disability, a brain injury, or depression.  A March 2010 VA treatment record indicates that the Veteran has had work experience as an auto mechanic, electrician, and plumber.  

In a June 2011 VA examination report of the migraines, back, right hip, and right knee, the VA examiner opined that the Veteran's conditions (migraines, back, right hip, and right knee) do not affect his usual occupation.  The VA examiner explained that the Veteran is a poor historian and has pain with bending forward, climbing stairs, and squatting.  

In the April 2013 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran indicated that he was unemployable due to the service-connected back and hip disabilities.  He also noted that he had one year of college.  

The Veteran underwent a VA examination in November 2013.  The VA examiner indicated that the Veteran's right hip and right knee disabilities result in a decrease of motion and the Veteran would need sedentary work, or work that does not require kneeling or squatting.

During the December 2014 Videoconference Board hearing, the Veteran testified that he was able to work part-time, different jobs at a time, but that it was not enough hours to make 40 hours per week.  Specifically, the Veteran stated, "it wasn't really financially fitting...fulfilling for me, so...I would just do jobs here and there...partial jobs...I would probably do a job for a couple of months and another job for a couple of months, and that's it..."  See Hearing Transcript at 13.  Significantly, the Veteran clearly indicated that he was capable of working for months at a time and did not indicate that he was unable to maintain employment due to the service-connected disabilities.  In addition, the Veteran testified that, with physical therapy, the right knee disability had gotten better.  Id. at 18.

Pursuant to the September 2015 Board Remand, the Veteran was afforded a VA examination of the back in March 2016.  There, the Veteran indicated that treatment has included physical therapy and medication for pain.  He also completed stretching exercises and worked out at the gym for pain control.  As to the functional impact of the Veteran's back disability, the VA examiner indicated that employment that requires large amounts of lifting, standing, and bending would be impacted, and that sedentary employment would likely require workstation modification.  

Although the Veteran submitted a statement, dated in July 2016, from a private mental health counselor, M.R., the Veteran is not service-connected for any psychiatric disability.  To the extent that M.R. has treated the Veteran for mental health conditions, M.R. admitted that he is not a medical doctor and the effects of the Veteran's service-connected disabilities on the ability to work were solely based upon the Veteran's subjective reports.  As such, the Board affords M.R.'s purported opinions regarding the Veteran's employability due to the service-connected disabilities no probative weight.

Based on the above, the Veteran's past work history as an electrician, plumber, and auto mechanic involved some bending, standing, kneeling, and squatting.  However, the Veteran is not precluded from sedentary work; indeed, the Veteran has shown to be able to complete one year of college.  In addition, the Veteran himself has admitted that he is able to work months at a time, but has been unable to find full-time employment.  See Hearing Transcript at 13.  As explicitly discussed above, the ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 361.

Here, the symptoms and functional impairment associated with the service-connected disabilities would not significantly interfere with the ability to perform the tasks associated with the work.  The collective symptoms and functional impairment associated with the service-connected headaches, back, right hip, right knee, and hypertension are not so severe so as to preclude the type of work for which the Veteran has educational and work experience.  Thus, the weight of the evidence is against finding that the severity of service- onnected disabilities was sufficient to preclude substantially gainful employment for any period.  

After considering limitations related to the service-connected disabilities as shown by the credible lay and medical evidence, the Board finds that the Veteran was able to perform the type of work for which he had prior work experience and educational experience when considering the symptomatology and functional impairment of service-connected disabilities alone, without regard to age or nonservice-connected disabilities.  For the foregoing reasons, the service-connected disabilities were not sufficiently incapacitating so as to preclude substantially gainful employment, and a TDIU is not warranted for any period.  
ORDER

An increased disability rating for low back strain with degenerative disc disease and sacroiliac joint osteoarthritis in excess of 20 percent prior to November 29, 2013, in excess of 40 percent from November 29, 2013 to December 12, 2015, and in excess of 20 percent from December 12, 2015, forward, is denied.

Entitlement to a TDIU is denied.




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


